                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                      STATESBORO DIVISION

UNITED STATES OF AMERICA,         )
                                  )
v.                                )          CR616-008
                                  )
WILLIAM BUGGS,                    )
                                  )
     Defendant.                   )

                                ORDER

     Defendant William Buggs filed a “motion to access the courts,”

contending that he is “being denied meaningful access to the courts”

because he has been placed in administrative segregation for the past

120 days. Doc. 38. But even he acknowledges that such an allegation is

inappropriate in this, his criminal case.         Id. at 2 (requesting,

“alternatively,” that his “petition” be “construed as a claim brought

pursuant to 42 U.S.C. 1983”). This claim, if Buggs seeks to pursue it,

must be brought in a separate, civil action governed by the Prison

Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (PLRA),

which requires all prisoners — even those who are allowed to proceed

IFP — to pay the full filing fee of $350.00. 28 U.S.C. § 1915(b)(1). The

entire filing fee must be paid even if the suit is dismissed at the outset
because it is frivolous, malicious, fails to state a claim, or seeks

monetary damages against a defendant who is immune from such relief.

Buggs cannot sneak in such a claim under his criminal case and avoid

either payment of fees or the prophylactic questions set forth in the

Court’s form § 1983 Complaint. 1

      In sum, Buggs’ motion for access to the courts is DENIED.

      SO ORDERED, this              2nd day of July, 2019.



                                         ______________________________
                                           __________________________
                                         CHRISTOPHER
                                           RISTO  E L. RAY
                                              TOPHER
                                              TO
                                         UNITED STATES MAGISTRATE JUDGE
                                         SOUTHERN DISTRICT OF GEORGIA




1
    The federal courts have long made available to jails and prisons specific forms for
filing habeas and civil rights cases. In Williams v. Freesemann, 2015 WL 6798946 at
* 1 n. 4 (S.D. Ga. Oct. 15, 2015), this Court noted that some inmate-litigants bypass
those forms in favor of “home-brewed” filings. Adverse factors can motivate that
effort. The Court’s forms force inmates to answer questions aimed at capturing
things like 28 U.S.C. § 1915(g) strikes and repeat (e.g., successive writ) habeas filings.
See, e.g., Bright v. Corizon Health Corp., 2015 WL 9257155 at * 1 (S.D. Ga. Dec. 18,
2015) (“Bright’s incentive to omit his prior case information is strong because of the
§ 1915(g) three-strike bar.”). “Home-brewers” typically omit those prophylactic
questions from their filings. Plaintiff must complete and sign his form Complaint
answering these questions before the Court can screen it.

                                            2
